Citation Nr: 1509185	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  14-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a psychiatric disability to include PTSD and an adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955, including service during the Korean Conflict.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for PTSD on the merits.

The Veteran originally filed a claim for service connection for PTSD; however, additional psychiatric diagnoses are noted in the record, and a claim for service connection for a psychiatric disorder is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While a claim of entitlement to service connection for PTSD was previously denied in a final October 2001 rating decision, the additional aspect(s) of the psychiatric disorder claim have not been previously adjudicated and are properly considered de novo.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The issues of entitlement to service connection for PTSD, on the merits, and for a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied, inter alia, entitlement to service connection for PTSD.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  Evidence received since the October 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for PSTD. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied the Veteran's original service connection claim for PSTD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the October 2001 rating decision is new and material; and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In an October 2001 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to the claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  The October 2001 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the October 2001 rating decision, evidence relevant to the PTSD claim only included the Veteran's service treatment records (STRs) and VA treatment records dated between March 200 and July 2001, which did not reflect mental health treatment.  

Relevant evidence obtained since the October 2001 rating decision includes VA treatment records dated through July 2014, which reveal psychological treatment with a diagnosis of PTSD; Vet Center treatment records dated from December 2011 to April 2103, reflecting ongoing mental health treatment; a July 2013 VA examination report, diagnosing adjustment disorder; a July 2013 Defense Personnel Records Information Retrieval System (DPRIS) summary, revealing information regarding one of the Veteran's assigned ships during service and a notation reporting casualties while transporting troops; and multiple stressor statements from the Veteran, revealing his contentions regarding stressful events during service. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for PTSD.  See Shade, supra.  The new evidence provides an indication of a current PTSD diagnosis; and clear evidence, including reports from the Veteran, regarding his exposure to stressful events during service.  Thus, the new evidence is new and material and the claim of entitlement to service connection for PTSD is reopened.


ORDER

The claim of entitlement to service connection for PTSD is reopened, and to this extent only, the claim is granted.


REMAND

In a July 2013 VA examination report, an examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD; however the examiner did not address whether a prior PTSD diagnosis was made in error or the disability had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Additionally, the examiner stated that there were no casualties aboard the Veteran's ship when the DPRIS summary clearly noted eight casualties.  Furthermore, although the examiner diagnosed an adjustment disorder with mixed anxiety and depression, he did not provide an opinion with respect to whether the disorder was at least as likely as not etiologically related to service.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran does not appear to have been provided with VCAA notice regarding his psychiatric disorder claims.  Cf. 38 C.F.R. § 3.159(b) (2014).  Inasmuch as this claim is being remanded for other reasons, there is an opportunity to provide this notice.

Development has been conducted with respect to attempting to verify stressors while the Veteran was assigned to serve aboard the USS Logan.  Review of the record reveals, however, that he additionally had service aboard the USS LSM 161, from December 1951 through June 1952, and that this ship also served in the Korean Conflict during the Veteran's time aboard.  Further development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice concerning how to substantiate a claim for service connection for the psychiatric disorders, to include PTSD.

2.  Thereafter, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must determine whether the Veteran meets the criteria for a diagnosis of PTSD, adjustment disorder with mixed anxiety and depression, and/or any other current psychiatric disorder, or whether he has met proper diagnostic criteria for any such disorder since May 2013.  

If the examiner determines that he does not meet the criteria for a previously diagnosed disorder (e.g., PTSD) s/he should provide an opinion as to whether the prior diagnosis was made in error or the disorder is in remission.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the Veteran's reported stressors while serving in the Korean Conflict. 

If PTSD is diagnosed, the examiner should specifically identify the stressor(s) upon which such diagnosis is based.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If PTSD is diagnosed on the basis of a non-combat stressor for which credible supporting is missing; the AOJ should attempt to find such evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


